Tom Glaze, Justice, dissenting. I join in Justice Robert L. Brown’s dissenting opinion to the extent he would affirm the trial court’s sentencing of appellant Raymond Watson. I disagree with both Justice Brown and the majority court that the trial court’s civil contempt order should be upheld. The civil contempt directive suspended Watson’s driving privileges until he reports to the Ozark Guidance Center. As Justice Brown points out in his opinion, the trial court was well within its authority to sentence Watson after Watson refused to report to the Center. Clearly he cannot be heard to complain because his own action, or lack thereof, resulted in his presentence report not being prepared and submitted to the court for sentencing purposes. See Morgan v. State, 308 Ark. 627, 826 S.W.2d 271 (1992). Nonetheless, when Watson’s sentence was imposed without benefit of a presentence report, the coercive nature and purpose of the trial court’s civil contempt order ended. Clearly the trial court’s order compelling Watson to appear at the Center no longer had any import after the court sentenced Watson. Finally, I note the majority opinion cites the case of Fitzhugh v. State, 296 Ark. 137, 752 S.W.2d 275 (1988), in support of its decision to uphold the trial court’s civil contempt order in this criminal case. The Fitzhugh decision, however, defines a civil contempt proceeding to be one instituted to preserve and enforce the rights of private parties to suits and to compel obedience to orders and decrees made for benefit of those parties. Id. at 139, 752 S.W.2d at 276. For this reason, as well, I would vacate the trial court’s civil contempt order. Accordingly, I would affirm the trial court’s sentence, but reverse and dismiss its civil contempt order.